Citation Nr: 1614729	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-30 955A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral spine degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent a right lower extremity sensory deficit.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE Board

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to March 1999 and from July 2004 to November 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1994 to March 1999 and from July 2004 to November 2005.

2.  On August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Thomas H. O'Shay
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


